768 So.2d 502 (2000)
Michael E. KWIL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-2917.
District Court of Appeal of Florida, Second District.
August 30, 2000.
PER CURIAM.
Michael E. Kwil challenges the trial court's order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Kwil contends that he is entitled to be resentenced pursuant to Heggs v. State, 759 So.2d 620, 627 (Fla.2000), which declared the amendments made to the sentencing guidelines by chapter 95-184, Laws of Florida, unconstitutional. However, the record reflects that the trial court sentenced Kwil to an upward departure sentence based on three statutory factors that are equally valid under the 1994 and 1995 sentencing guidelines. Therefore, because Kwil was not adversely affected by the unconstitutional amendments to the sentencing guidelines, he is not entitled to relief. Id.
Affirmed.
PARKER, A.C.J., and WHATLEY and SALCINES, JJ., Concur.